82608: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25186: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82608


Short Caption:KLINE VS. CITY OF RENOCourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1901683Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:03/18/2021 / Andrews, JonathanSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantKimberly KlineHerb J. Santos, Jr.
							(The Law Firm of Herb Santos, Jr.)
						


RespondentCannon Cochran Management Services, Inc.Timothy E. Rowe
							(Former)
						
							(McDonald Carano LLP/Reno)
						Lisa M. Wiltshire Alstead
							(McDonald Carano LLP/Reno)
						


RespondentCity of RenoTimothy E. Rowe
							(Former)
						
							(McDonald Carano LLP/Reno)
						Lisa M. Wiltshire Alstead
							(McDonald Carano LLP/Reno)
						





Docket Entries


DateTypeDescriptionPending?Document


03/10/2021Filing FeeFiling Fee due for Appeal. (SC)


03/10/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-06984




03/10/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-06986




03/15/2021Filing FeeFiling Fee Paid. $250.00 from The Law Firm of Herb Santos, Jr.  Check no. 9449. (SC)


03/15/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-07433




03/18/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Jonathan L. Andrews. (SC)21-07819




04/01/2021Notice/IncomingFiled Respondents' Notice of Disassociation of Counsel Timothy E. Rowe. (SC)21-09442




04/02/2021Docketing StatementFiled Appellant's Docketing Statement Civil. (SC)21-09650




04/09/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for July 19, 2021, at 1:00 pm. (SC).21-10305




07/14/2021Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: October 19, 2021, at 9:00 AM. The settlement judge requests a 90 day extension of the settlement process. (SC)21-20255




07/15/2021Settlement Order/ProceduralFiled Order Granting Extension of Time for Status Report. The time for filing a Final Settlement Conference Status Report is extended to December 13, 2021.  (SC)21-20423




10/20/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-30130




10/21/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)21-30290




11/03/2021Transcript RequestFiled Certificate of No Transcript Request. (SC)21-31569




01/18/2022BriefFiled Appellant's Opening Brief. (REJECTED PER NOTICE FILED ON 1/19/22) (SC)


01/19/2022Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)22-01893




01/19/2022BriefFiled Appellant's Opening Brief. (SC)22-01945




01/19/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1. (SC)22-01950




01/19/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 2. (SC)22-01951




01/19/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 3. (SC)22-01952




01/19/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 4. (SC)22-01953




01/19/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 5. (SC)22-01954




01/19/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 6. (SC)22-01955




01/19/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 7. (SC)22-01957




01/19/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 8. (SC)22-01958




01/19/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 9. (SC)22-01961




02/17/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering Brief due:  March 4, 2022.  (SC)22-05277




03/03/2022BriefFiled Respondents' Answering Brief. (SC)22-06869




04/01/2022BriefFiled Appellant's Reply Brief. (SC)22-10218




04/01/2022AppendixFiled Appellant's Appendix to Reply Brief.  Vol. 10 (SC)22-10219




04/01/2022Case Status UpdateBriefing Completed/To Screening. (SC)


08/11/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn4 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/AS/MG. (SC)22-25186




08/25/2022Filing FeeRehearing Filing Fee Paid. $150.00 from Herb Santos check no. 10505. (SC)


08/25/2022Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)Y22-26657





Combined Case View